Exhibit 10.31

EXECUTION COPY

AMENDMENT No. 3 AND AGREEMENT (this “Amendment”) dated as of January 25, 2006,
to the CREDIT AGREEMENT dated as of November 25, 2003 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among CRUNCH
HOLDING CORP., a Delaware corporation (“Holdings”), PINNACLE FOODS GROUP INC.
(as successor to PINNACLE FOODS HOLDING CORPORATION), as Delaware corporation
(the “Borrower”), the LENDERS from time to time party thereto, DEUTSCHE BANK
TRUST COMPANY AMERICAS, as administrative agent (the “Administrative Agent”),
GENERAL ELECTRIC CAPITAL CORPORATION, as syndication agent, and JPMORGAN CHASE
BANK, N.A. (formerly known as JPMorgan Chase Bank), CITICORP NORTH AMERICA, INC.
and CANADIAN IMPERIAL BANK OF COMMERCE, as co-documentation agents.

WHEREAS pursuant to the Credit Agreement, the Lenders and the Issuing Bank have
agreed to extend credit to the Borrower on the terms and subject to the
conditions set forth therein;

WHEREAS the Borrower has requested that certain provisions of the Credit
Agreement be amended and waived as set forth herein; and

WHEREAS the undersigned Lenders are willing so to amend and waive such
provisions of the Credit Agreement on the terms and subject to the conditions
set forth herein;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms. (a) Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

(b) As used in this Amendment, the following terms have the meanings specified
below:

“Bill of Sale” has the meaning assigned to such term in the Master Industrial
Lease Agreement.

“IDB” means The Industrial Development Board of the City of Jackson.

“Jackson Transaction” means (a) the sale of Project Equipment by PFC to IDB
pursuant to the Bill of Sale and in exchange for the Master Note and (b) the
lease by PFC of such Project Equipment from IDB pursuant to the Master
Industrial Lease Agreement.



--------------------------------------------------------------------------------

“Master Industrial Lease Agreement” means the Master Industrial Lease Agreement
dated as of December 31, 2005, by and between IDB and PFC.

“Master Note” has the meaning assigned to such term in the Master Industrial
Lease Agreement.

“Project Equipment” has the meaning assigned to such term in the Master
Industrial Lease Agreement.

SECTION 2. Amendment to Section 6.06. Clause (c) of Section 6.06 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

(c) any such sale and leaseback of (i) real property owned as of the Effective
Date by the Borrower and the Subsidiaries (after giving effect to the
Transactions) or, after giving effect to the Aurora Acquisition, real property
owned as of the Aurora Effective Date by Aurora or its subsidiaries or
(ii) personal property or any other property (other than real property) owned by
the Borrower or any Subsidiary, provided that the aggregate fair value of such
property sold pursuant to sale and leasebacks permitted by this clause (c) shall
not exceed $20,000,000 during the term of this Agreement (the proceeds of which
sale and leasebacks, for the avoidance of doubt, shall be subject to
Section 2.11(c))

SECTION 3. Waiver. The Lenders hereby waive compliance by Holdings, the Borrower
and the Subsidiaries with clause (x) of the proviso to Section 6.05 of the
Credit Agreement to the extent, but only to the extent, necessary to permit
(a) the Jackson Transaction or (b) any other sale and leaseback transaction
permitted by clause (c)(ii) of Section 6.06 of the Credit Agreement, provided
that such transaction is substantially similar to the Jackson Transaction in
nature and purpose.

SECTION 4. Representations and Warranties. Each of Holdings and the Borrower
represents and warrants to the Administrative Agent and to each of the Lenders
that:

(a) This Amendment has been duly authorized, executed and delivered by it and
constitutes a legal, valid and binding obligation of Holdings and the Borrower,
enforceable against each of them in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(b) The representations and warranties of each Loan Party set forth in the Loan
Documents, (i) to the extent any such representation or warranty is modified or
qualified based on the terms “materially” or “material” or by reference to the
term “Material Adverse Effect”, are true and correct in all respects and (ii) to
the extent such representation or warranty is not so modified or qualified,
shall be true and correct in all material respects, in each case, on and as of
the date hereof (except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties are true and correct as of such earlier date).

 

2



--------------------------------------------------------------------------------

(c) Immediately before and after giving effect to this Amendment, no Default
shall have occurred and be continuing.

SECTION 5. Conditions to Effectiveness. This Amendment shall become effective
when (a) the Administrative Agent shall have received counterparts of this
Amendment that, when taken together, bear the signatures of Holdings, the
Borrower and the Required Lenders, (b) the representations and warranties set
forth in Section 5 hereof are true and correct and (c) all fees and expenses
submitted to the Borrower and required to be paid or reimbursed by the Borrower
under or in connection with this Amendment and the Credit Agreement (including
all reasonable invoiced fees, charges and disbursements of Cravath, Swaine &
Moore LLP, counsel to the Administrative Agent) have been paid or reimbursed by
the Borrower.

SECTION 6. Credit Agreement. Except as expressly set forth herein, this
Amendment (a) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, Holdings or the Borrower under the Credit Agreement or any
other Loan Document and (b) shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle Holdings or the Borrower to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.
After the date hereof, any reference in the Loan Documents to the Credit
Agreement shall mean the Credit Agreement as modified hereby.

SECTION 7. Applicable Law; Waiver of Jury Trial. (a) THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

SECTION 8. Counterparts; Amendments. This Amendment may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment. Except as
otherwise permitted by Section 9.02 of the Credit Agreement, this Amendment may
not be amended nor may any provision hereof be waived except pursuant to a
writing signed by Holdings, the Borrower, the Administrative Agent and the
Required Lenders.

SECTION 9. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

CRUNCH HOLDING CORP., By  

/s/ N. Michael Dion

Name:   N. Michael Dion Title:   Vice President & CFO PINNACLE FOODS GROUP INC.
(as successor to Pinnacle Foods Holding Corporation), By  

/s/ N. Michael Dion

Name:   N. Michael Dion Title:   Executive Vice President & CFO



--------------------------------------------------------------------------------

 

DEUTSCHE BANK TRUST COMPANY

AMERICAS, individually and as

Administrative Agent,

By  

/s/ Scottye Lindsey

Name:   Scottye Lindsey Title:   Director By  

/s/ Lana Gifas

Name:   Lana Gifas Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3 AND WAIVER DATED AS OF JANUARY 25, 2006, AMONG
CRUNCH HOLDING CORP., PINNACLE FOODS HOLDING CORPORATION, THE LENDERS PARTY
THERETO, AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT. Name
of Institution: JP Morgan Chase Bank, N.A. By  

/s/ KATHRYN A. DUNCAN

Name:   KATHRYN A. DUNCAN Title:   VICE PRESIDENT